    Case: 1:20-cv-06327 Document #: 26 Filed: 08/31/21 Page 1 of 9 PageID #:237




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


MANAL SUGHAYER,

                    Plaintiff,                        Case No. 20-cv-06327

             v.

FIFTH THIRD BANK, N.A. (f/k/a                         Judge John Robert Blakey
MB FINANCIAL BANK, N.A)

                    Defendant.

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Manal Sughayer sues her employer, Defendant Fifth Third Bank,

N.A. (the Bank), alleging that: (1) the Bank discriminated against her on the basis of

race, religion, color, and national origin in violation of the Illinois Human Rights Act

(IHRA), 775 Ill. Comp. Stat. 5/1-102(A); (2) the Bank discriminated against her on

the basis of race, religion, color, and national origin in violation of Title VII of the

Civil Rights Act of 1964 (Title VII), 42 U.S.C. §§ 2000e-2–2000e-17; (3) the Bank

constructively discharged her in violation of Title VII and the IHRA; and (4) the Bank

retaliated against her in violation of the IHRA, Title VII, and the Fair Labor

Standards Act, 29 U.S.C. § 214(a)(3).      [6-1].   Defendant moves now to dismiss

Plaintiff’s constructive discharge and retaliation claims pursuant to Federal Rule of

Civil Procedure 12(b)(6). [16]. For the reasons explained below, this Court grants in

part, and denies in part, Defendant’s motion.




                                           1
     Case: 1:20-cv-06327 Document #: 26 Filed: 08/31/21 Page 2 of 9 PageID #:238




I.     Background

       A.    Plaintiff’s Allegations

       In January 2012, Defendant Fifth Third Bank, then known as MB Financial

Bank, hired Plaintiff Manal Sughayer, a Palestinian and Muslim Middle Eastern

woman, as an Assistant Vice President. [6-1] at ¶¶ 6, 8–9.

       In June 2018, Plaintiff discovered deceptive pricing practices committed by

Payroc, a credit card processing provider owned in part by MB Financial. Id. at ¶ 11.

When she discovered Payroc’s practices, Plaintiff reported the issue internally to

Stephen Ball, the Head of Business Banking, and to Farah Huber, Plaintiff’s regional

manager. Id. After reporting these practices to Ball and Huber, Plaintiff claims

Defendant treated her unfairly and subjected her to an intimidating and hostile work

environment, in which Defendant overlooked her for promotions, permitted its

employees to call her derogatory names, and prohibited her from filling vacancies in

her branches to alleviate understaffing issues. Id. at ¶ 12. On July 19, 2018, in an

email exchange with three Payroc executives, Stephen Ball referred to Plaintiff as a

“different animal” as compared to her white colleagues. Id. at ¶ 13.

       In October 2018, MB Financial promoted two of Plaintiff’s female white

colleagues to Vice President positions. Id. at ¶ 14. According to Plaintiff, Defendant

overlooked Plaintiff’s qualifications in preference of white colleagues who

demonstrated poorer performance and had less experience and responsibility. Id. at

¶ 10. Plaintiff earned an MBA, while the promoted colleagues had not. Id. at ¶ 18.

She also achieved higher performance scores, recorded higher sales, and managed



                                          2
    Case: 1:20-cv-06327 Document #: 26 Filed: 08/31/21 Page 3 of 9 PageID #:239




more branches, than her promoted colleagues; scored the highest in her region on

certification testing for executive management positions, and assumed extra

responsibilities.     Id. at ¶¶ 15–19.     Yet Defendant did not evaluate the Vice

Presidential candidates based upon certification testing, sales records, performance

scores, education, or responsibility level. Id. Instead, it promoted lesser qualified

white, Christian workers. Id. at ¶ 20. Plaintiff alleges that Defendant demonstrates

a history of promoting lesser qualified candidates who are not members of a protected

class. Id. at ¶ 21.

      On January 3, 2019, Plaintiff filed her charge of discrimination with the

Illinois Department of Human Rights (IDHR) and the Equal Employment

Opportunity Commission (EEOC).           Id. at ¶ 4.   Plaintiff alleges she resigned in

November 2019 due to the “heightened hostile work environment” caused by her

filing of these charges. Id. at ¶ 22.

      B.     Procedural History

      Plaintiff filed her complaint in the Circuit Court of Cook County on September

25, 2020. [6-1]. Defendant removed the case to this Court in October 2020. [3].

      Plaintiff alleges discrimination on the basis of race, religion, color, and national

origin in violation of the IHRA (Counts I–IV)and Title VII (Counts V–VIII),

constructive discharge under Title VII and the IHRA (Count IX), and retaliation in

violation of the IHRA, Title VII, and the FLSA (Counts X–XII). Id. Defendant moves

to dismiss with prejudice Counts IX, X, and XI due to failure to exhaust

administrative remedies and untimeliness. [16]. Defendant further moves to dismiss



                                             3
      Case: 1:20-cv-06327 Document #: 26 Filed: 08/31/21 Page 4 of 9 PageID #:240




with prejudice Count XII for failure to state a claim for which the Court may grant

relief. Id.

II.     Legal Standard

        Defendants seek to dismiss Plaintiff’s Complaint under Federal Rule of Civil

Procedure 12(b)(6). To survive a Rule 12(b)(6) motion, a complaint must provide a

“short and plain statement of the claim” showing that the pleader merits relief, Fed.

R. Civ. P. 8(a)(2), so the defendant has “fair notice” of the claim “and the grounds

upon which it rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). A complaint must also contain “sufficient

factual matter” to state a facially plausible claim to relief—one that “allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at

570).

        To analyze a motion to dismiss, this Court must construe the Complaint in the

light most favorable to the plaintiff, accept as true all well-pleaded facts, and draw

reasonable inferences in her favor. Yeftich v. Navistar, Inc., 722 F.3d 911, 915 (7th

Cir. 2013); Bonte v. U.S. Bank, N.A., 624 F.3d 461, 463 (7th Cir. 2010). The Court

need not accept statements of law as true. Yeftich, 722 F.3d at 915. On a motion to

dismiss, this Court considers the “allegations set forth in the complaint itself,

documents that are attached to the complaint, documents that are central to the

complaint and are referred to in it, and information that is properly subject to judicial

notice.” Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013).



                                           4
       Case: 1:20-cv-06327 Document #: 26 Filed: 08/31/21 Page 5 of 9 PageID #:241




III.     Analysis

         Defendant moves to dismiss Plaintiff’s constructive discharge and retaliation

claims under the IHRA and Title VII (Count IX and X, and XI) for failing to exhaust

administrative remedies.      [17] at 4–7.   In addition, Defendant seeks to dismiss

Plaintiff’s retaliation claim under the FLSA (Count XII) for failure to state a claim.

Id. at 8. This Court will first address the issue of administrative exhaustion (Counts

IX, X, and XI) before addressing Count XII.

         A.    Counts IX, X, and XI: Exhaustion of Administrative Remedies

          Defendant argues that Plaintiff’s claims in Counts IX, X, and XI do not fall

within the scope of her original charge, and requests that the Court dismiss these

claims because they “are based on alleged conduct she experienced after filing the

charge.” [24] at 1. In her charge, Plaintiff alleged discrimination, in the form of

harassment and failure to promote, on the basis of race, color, religion, and national

origin. [6-1] at ¶ 18; [17-1] at 8–13. Plaintiff did not allege retaliation or constructive

discharge in her charge. [17-1] at 8–13. In Counts IX through XI, however, Plaintiff

alleges that she suffered retaliation and constructive discharge after filing her

charge. [6-1] at ¶¶ 67–80.

         A plaintiff must first exhaust her administrative remedies before challenging

an unlawful employment practice under Title VII. 42 U.S.C. § 2000e-5(e)(1); Chaidez

v. Ford Motor Co., 937 F.3d 998, 1004 (7th Cir. 2019). Generally, a plaintiff must

restrict allegations in her complaint to claims included in her EEOC charge. Chaidez,

937 F.3d at 1004. Practically, this means that after receiving an EEOC right to sue



                                             5
    Case: 1:20-cv-06327 Document #: 26 Filed: 08/31/21 Page 6 of 9 PageID #:242




letter, a plaintiff may bring only claims that she included in her EEOC charge, or

that are “like or reasonably related to the allegations of the charge and growing out

of such allegations.” Id. (quoting Geldon v. S. Milwaukee Sch. Dist., 414 F.3d 817,

819 (7th Cir. 2005)). This requirement “allows the EEOC and the employer an

opportunity to settle the matter, and . . . ensures that the employer has adequate

notice of the conduct the employee is challenging.” Id. (citing Teal v. Potter, 559 F.3d

687, 691 (7th Cir. 2009)).

      Against this backdrop, Defendant argues that Plaintiff’s retaliation and

constructive discharge claims must be dismissed because they are not “like or

reasonably related” to the discrimination charge she alleged before the EEOC and

IHRA. [17] at 4–8. This Court agrees as to Plaintiff’s constructive discharge claim.

In Herron v. DaimlerChrysler Corporation, the Seventh Circuit ruled that the

plaintiff could not pursue a Title VII constructive discharge claim because his EEOC

charges only “described racial discrimination, retaliation, and harassment, not

constructive discharge.” 388 F.3d 293, 303 n.2 (7th Cir. 2004). The court explained

that, because the plaintiff resigned after filing his EEOC charges, “his decision to

leave was inconsistent with notice of constructive discharge.” Id. Similarly here,

Plaintiff alleges she resigned due to an alleged hostile work environment in

November 2019, about ten months after she filed her administrative charge. [6-1] at

¶¶ 4, 22. Under Herron, Plaintiff’s constructive discharge claim cannot proceed

because she failed to exhaust first before the EEOC. See, e.g., Richardson v. Swift

Transp. Co. of Ariz., LLC, No. 17 C 4046, 2018 WL 1811332, at *4 (N.D. Ill. Apr. 17,



                                           6
    Case: 1:20-cv-06327 Document #: 26 Filed: 08/31/21 Page 7 of 9 PageID #:243




2018) (dismissing the plaintiff’s claim for constructive discharge based upon the

failure to exhaust, explaining that it “would have been impossible for plaintiff’s

Charge to have mentioned her departure from [the defendant] or to have alleged

constructive discharge because the Charge preceded her departure by about a year”).

This Court thus dismisses Count IX.

      The analysis differs, however, as to Plaintiff’s retaliation claims in Counts X

and XI, even though, like her constructive discharge claim, Plaintiff alleges that the

retaliation occurred after she filed her charge. See Smith v. Rosebud Farmstand, 909

F. Supp. 2d 1001, 1007 (N.D. Ill. 2012) (noting that “the Seventh Circuit does not

treat retaliation and constructive discharge claims in the same manner”).         The

Seventh Circuit has “long held that a plaintiff need not file a new charge alleging

post-charge retaliation by the employer.” Ford v. Marion Cty. Sheriff’s Off., 942 F.3d

839, 857 n.11 (7th Cir. 2019); see also Luevano v. Wal-Mart Stores, Inc., 722 F.3d

1014, 1030 (7th Cir. 2013) (“We have held for practical reasons, to avoid futile

procedural technicalities and endless loops of charge/retaliation/charge/retaliation,

etc., that a plaintiff who alleges retaliation for having filed a charge with the EEOC

need not file a second EEOC charge to sue for that retaliation.”); Thompson v. N. Tr.

Co., No. 18 C 1140, 2018 WL 5024971, at *2 (N.D. Ill. Oct. 17, 2018) (applying the

same logic to IHRA claims). This exception to exhaustion recognizes that a double

filing serves “no purpose except to create additional procedural technicalities when a

single filing would comply with the intent of Title VII.” McKenzie v. Ill. Dep’t of




                                          7
    Case: 1:20-cv-06327 Document #: 26 Filed: 08/31/21 Page 8 of 9 PageID #:244




Transp., 92 F.3d 473, 482 (7th Cir. 1996) (quoting Gupta v. E. Tx. State Univ., 654

F.2d 411, 414 (5th Cir. 1981)).

      Here, Plaintiff alleges that Defendant retaliated her against because she filed

the charge. [6-1] at ¶¶ 74, 78. Her allegations therefore fall squarely within the

contours of the Seventh Circuit’s exhaustion exception to retaliation claims. Luevano,

722 F.3d at 1030; see also Benjamin v. Katten Muchin & Zavis, 10 F. App’x 346, 354

(7th Cir. 2001) (explaining that the exception applies where “filing of an EEOC charge

is the catalyst for retaliation”). Accordingly, this Court denies Defendant’s motion to

dismiss the retaliation claims in Counts X and XI.

      B.     FLSA Retaliation (Count XII)

      Defendant also seeks to dismiss Plaintiff’s Count XII, which Plaintiff labels as

“Retaliation in violation of the FLSA, 29 U.S.C. § 214(a)(3).” [6-1] at 16; [17] at 8.

But the United States Code contains no such section. Defendant directs the Court to

a different provision which Plaintiff has not asserted, 29 U.S.C. § 215(a)(3), the

FLSA’s anti-retaliation provision, in support of its argument that Plaintiff failed to

state her claim. [17] at 8.

      In response, Plaintiff does not address the merits of Defendant’s argument for

dismissal under § 215(a)(3), and instead requests leave to amend that count. [23] at

2 n.1. A court may grant leave to amend a pleading “when justice so requires.” Fed.

R. Civ. P. 15(a)(2). In the interest of justice, the Court grants Defendant’s motion to

dismiss Count XII without prejudice, but also grants Plaintiff leave to amend.




                                          8
      Case: 1:20-cv-06327 Document #: 26 Filed: 08/31/21 Page 9 of 9 PageID #:245




IV.     Conclusion

        For the reasons explained above, the Court grants in part and denies in part

Defendant’s motion to dismiss [16].      The Court dismisses Count IX (Plaintiff’s

constructive discharge claim) due to Plaintiff’s failure to exhaust her administrative

remedies, but Plaintiff’s retaliation claims in Counts XI and XII stand. In addition,

this Court dismisses without prejudice Count XII but grants Plaintiff’s request for

leave to amend. Plaintiff’s amendment shall be filed on or before September 21, 2021.

Defendant shall respond to the amendment on or before October 12, 2021.              In

addition, the parties shall file a status report on or before October 26, 2021 proposing

reasonable case management dates for the life cycle of the case.


Dated: August 31, 2021
                                               Entered:


                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge




                                           9
